

116 HR 673 IH: Shutdown Relief Act
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 673IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mrs. Luria (for herself, Mr. Brown of Maryland, Mr. Griffith, Ms. Houlahan, Mr. Jones, Mr. McEachin, Mr. Ruppersberger, Mr. Scott of Virginia, Ms. Sewell of Alabama, Ms. Sherrill, Ms. Slotkin, and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to provide that a lapse in discretionary appropriations constitutes a financial hardship for purposes of a withdrawal from the Thrift Savings Plan, and for other purposes. 
1.Short titleThis Act may be cited as the Shutdown Relief Act.  2.Treatment of Government shutdown for purposes of TSP financial hardship determinationSection 8433(h) of title 5, United States Code, is amended by adding at the end the following: 
 
(6) 
(A)Beginning on or after December 22, 2018, any lapse in the appropriations of an account providing the salary of an employee shall be deemed a financial hardship for purposes of paragraph (1)(B). (B)A withdrawal by operation of subparagraph (A) may not be greater than the amount of annual salary that the employee would have received but for such lapse in appropriations.  
(C) 
(i)Section 72(t) of the Internal Revenue Code of 1986 shall not apply to any Federal Government shutdown distribution. (ii)For purposes of clause (i), the term Federal Government shutdown distribution means any distribution by an applicable individual from the Thrift Savings Fund made during a lapse in appropriations with respect to such individual, by operation of subparagraph (A), but only to the extent, not later than 180 days after the date of such distribution, such amount is contributed (in such manner as the Board shall prescribe) to the individual’s account. 
(iii)For purposes of the Internal Revenue Code of 1986, if a contribution described in clause (ii) is made by an individual with respect to a Federal Government shutdown distribution, then the individual shall, to the extent of the amount of the contribution, be treated as having received the Federal Government shutdown distribution in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and as having transferred the amount to an eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution. . 